Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Response to Arguments
Applicant argues:
The Examiner interprets the claim 13 limitations “optical amplification unit,” “first electronic control unit,” “second electronic control unit,” and “supervision unit” as properly interpreted as means plus function limitations under 35 USC 112(f). The first and second
electronic control unit, and supervision unit terms, have been deleted from claim 13.
Respecting “optical amplification unit,” applicant disagrees this limitation should be
interpreted under 35 USC 112(f). The claim 13 limitation does not include the term “means”
thereby creating a rebuttable presumption that 35 USC 112(f) should not apply. Applicant
further asserts this claim does not claim a function along with the term and claims sufficient
structure in the context of the claim. Applicant further amends claim 13 to cite additional
structure including at least two amplification modules.
Respecting this limitation, Applicant agrees that specification para. [00039] (referencing Figs. 1 and 4) provides description of the claimed optical amplification unit, but additional disclosures are provided, for example, specification paras. [00012], [00050] (referencing Fig. 6), and [00051 ] (referencing Fig. 7).
Reconsideration is requested.
Examiner’s response:
Claim 13, as amended in the response filed 7/12/2021, no longer invokes 35 USC 112(f).
Applicant argues:
Claim 13 is rejected under 35 U.S.C. § 112(a) and (b) respecting the terms “first electronic control unit,” “second electronic control unit,” and “supervision unit.” OA pp. 5-6.
These claim terms have been deleted from claim 13 rendering the rejection moot.
Applicant requests reconsideration and withdrawal of the Section 112(a) and (b) rejections.
 Examiner’s response:
The Examiner concurs.
The rejection of claim 13 under 35 U.S.C. § 112(a) and (b) is withdrawn.
Applicant states:
Claim 1:
Claim 1 is amended to correct typographical errors and not due to a rejection or prior art.
Claim 13
Claim 13 is amended. Support can be found in at least original claim 10, specification
paras. [00052], [00055 ](referencing laser source 1), [00056], and Fig. 8.
Examiner’s response:
The amendments to claims 1 and 13, along with any support in original claim 10 and the specification are noted.
Applicant argues:
Claims 1-9 and 12-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of prior U.S. Patent No. 9,929,528 in view of U.S. Application Publication No. 2007/0229939.
Although Applicant disagrees with the rejection, Applicant herewith submits two terminal
disclaimers, one from each assignee, to obviate the double patenting rejection over the Application and respectfully requests entry of this terminal disclaimer. Applicant submits that the
prior patent US 9.929,528 and the present Application are commonly owned. Therefore, under 37 CFR 1.321(c), the submission of the terminal disclaimer obviates the obviousness-type double patenting rejection over the Application.
Applicant notes that this submission is not to be construed as agreement with the
Examiner’s positions, either with respect to the factual findings or with respect to the rejection.
See Quad Envil. Techs. Corp. v. Union Sanitary Dist., 946 F.2d 870 (Fed. Cir. 1991); Motionless
Keyboard Co. v. Microsoft Corp., 486 F.3d 1376 (Fed. Cir. 2007), cert. denied, 552 U.S. 1131
(2008) (stating that a “terminal disclaimer simply is not an admission that a later-filed invention
is obvious’).
	Examiner’s response:
	The terminal disclaimers filed 7/12/2021 have been accepted.
	As a result, the rejection of claims 1-9 and 12-14 is withdrawn.
	Conclusion:
	Applicant’s arguments amendments filed 7/12/2021 have overcome all outstanding issues set forth in the Office Action of 4/22/2021.
	As a result, claims 1-9 and 12-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645